Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous office action mailed 11/28/2022 has been withdrawn. Thus, this office action is replaced the office action mailed 11/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-22 should have been rejected under 103(a) under KWONG et al. (Pub. US 2007/0088871 A1) in view of DAVIS (Patent No.: US 11,416,294 B1).
As per claim 1, Kwong teaches the invention substantially as claimed including A system comprising:
a memory ([0003] Job queues are commonly implemented as link lists in memory); and
queue handling logic ([0002] Using some suitable algorithm or logic, the operating system determines which jobs in the queue are processed in particular time-sharing slots), the queue handling logic comprising communication hardware for communicating with the memory ([0016] Suitably, the job queue 10 is associated with an application or other software program 20 which is running on a computer or some other suitable hardware device (i.e., the suitable hardware device presumably comprises “communication hardware” allowing the suitable hardware device to associate with, or “communicate” with the job queue 10 implemented in the memory)),
wherein the memory is configured to hold a work control structure (WCS) having a plurality of work control records (WCRs)([0016] With reference to FIG. 1, there is shown a job queue 10 (i.e., “work control structure”)) containing a plurality of distinct or separate jobs 12 (I.e., “work requests”) which are, e.g., represented by distinct or separate job objects (i.e., “work control records”))…each WCR of the plurality of work control records comprising:
a work specifying field defining a unit of work to be carried out ([0026] With respect now to the jobs 12, suitably, each job object carries with it all the relevant information and/or data about the job 12. For example, each job 12 optionally describes a task to be performed by a process 22, and the job object suitably contains the definition of the task and/or carries any related job information,  e.g., including a set of instructions to run, default and/or other parameters to use when executing the task, user supplied arguments and/or other requests (i.e., instructions to run, parameters to use when executing a task, and arguments represent at least one “work specifying field” that defines the job to be carried out)); and
a completion indicator indicating whether the unit of work to be carried out has been completed ([0026] The job object suitably contains the definition of the task and/or carries any related job information,  e.g.,…a status and/or state indicator), and being initially set to indicate that the unit of work to be carried out has not been completed ([0034] When the DMD finds a job 12’ that can be processed currently…it [changes] the status of the associated job 12’ from “waiting” to “checking” (i.e., jobs are initially set to waiting state indicating that a job has not been already processed)), and
the queue handling logic is configured, upon fetching a work request (WR) for execution, to push a specific WCR corresponding to said WR to the WCS via the communication hardware ([0018]-[0019] Each process 22 with access to the shared queue 10 can selectively modify the queue 10 in accordance with the defined operation of the respective processes 22. Suitably, permitted modifications to the queue 10 by any given process 22 include: i) adding (i.e., “pushing”) jobs 12 to the queue 10. [0023] To efficiently share the queue 10 among a plurality of different processes 22, implementation of the queue 10 is optionally devised to allow for parallel or simultaneous access thereto by multiple processes 22. More specifically, the queue 10 is suitably implemented such that: (i) individual jobs 12 (or the objects representing the same) can be added or removed from the queue 10 by different processes 22 without “locking” the entire queue 10 (i.e., job objects of corresponding jobs are added to a job queue, which represents “pushing WCRs of corresponding WRs to the WCS”)), and further configured to perform the following via the communication hardware:
A) to inspect the WCR at the head of the WCS ([0049] At step 400, it is determined that a job 12 is completed, e.g., by checking (i.e., “inspecting”) the status indicator in the job filename);
B) when the completion indicator of the WCR at the head of the WCS indicates that the unit of work associated with the WCR at the head of the WCS has been completed: to pop the WCR at the head of the WCS from the WCS ([0049] If, as shown at step 404, the job is ready to be removed (i.e., “popped”) from the queue 10, then finally, at step 406, the job file is deleted);…and
C) to iteratively perform A, B, and C ([0026] The jobs 12 are optionally ordered in the queue 10 linearly or in some other suitable way, so that a process 22 can distinguish between jobs 12 and/or is able to identify which job 12 in the queue 10 should be worked on first or next (i.e., the queue is inspected and jobs are processed and removed in an iterative order)).
While KWONG discloses a job queue in general and its well-known usage, and that the job queue comprises task objects that include job definitions and completion status, KWONG does not explicitly disclose:
the WCS being configured in a first-in-first-out manner having a head and a tail;
report completion of the WCR at the head of the WCS to a host processor external to the system
However, in analogous art, DAVIS teaches:
the WCS being configured in a first-in-first-out manner having a head and a tail ([Column 13, Line 64-Column 14, Line 2] Task queue 322 has both a front 352 (i.e., “head”) and a back 354 (i.e., “tail”). Task queue 322 operates in a first-in, first-out (FIFO) basis. Thus, a new task data element is added to back 354 of task queue 322, and a task data element located at front 352 of task queue 322 is the first task data element to be removed from task queue 322);
report completion of the WCR at the head of the WCS to a host processor external to the system ([Column 8, Lines 17-25] Task management services 120 may periodically update the document or page referenced by this link, and client device 138 (i.e., “host processor” that is external to controller node 102 illustrated in Fig. 1) may monitor the link to obtain an updated status (e.g., successful completion, failure) of task execution. In other examples, task management service 120 may provide a second or updated response to client device 138, via web service 104, upon completion of the execution, or failure, of the first and/or second tasks (i.e., task management services update a document with a completion status of a task represented by a task data element at the front of the task queue, thereby reporting completion of a work request at the head of the work control structure)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined DAVIS’s teaching of reporting completion of a task at the head of a task queue to an external client, with KWONG’s teaching of removing tasks having completed statuses from a task queue, to realize, with a reasonable expectation of success, a system that removes tasks having completed statuses from a task queue, as in KWONG, and reports completion of the tasks to an external client, as in DAVIS. A person having ordinary skill would have been motivated to make this combination to enable an external client to receive and view updated status information on their submitted tasks for tracking purposes.
Claim 13 is a method claim of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Claims 1-10, 13-22 should have been rejected under 103(a) under KWONG et al. (Pub. US 2007/0088871 A1) in view of DAVIS (Patent No.: US 11,416,294 B1) further in view of DAVIS (US 2005/0050188 A1).

 As to claim 2, DAVIS teaches the queue handling logic is also configured to insert a WCR at the tail of the WCS (In order to handle the possibility of missing an explicit request to delete a session, obsolete sessions may be aged out by moving them from the insertion/deletion point 212 in the main structure 204 to the tail 214 of the free queue, paragraphs [20-22]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined DAVIS’s teaching of reporting completion of a task at the head of a task queue to an external client, with KWONG’s teaching of the queue handling logic is also configured to insert a WCR at the tail of the WCS, as in DAVIS  to dynamic data structures having the capability of adding large numbers of active file entries to data tables or deleting such file entries from these tables.

As to claims 3 and 14, DAVIS teaches wherein the queue handling
logic is configured to insert a WCR at the tail of the WCS based, at least in part, on
a request origmating at the host processor (In order to handle the possibility of missing an explicit request to delete a session, obsolete sessions may be aged out by moving them from the insertion/deletion point 212 in the main structure 204 to the tail 214 of the free queue, paragraphs [20-22]).

As to claim 4, DAVIS teaches and wherein at least one of said
plurality of WCRs is allocated by the WCS from a global pool of WCRs (storage device, the free queue, paragraphs [20-22]).

As to clam 5, DAVIS teaches the communication hardware comprises a bus (the timer or aging process may have to read and test a given session entry for time-out multiple times before the timer actually expires, adding to the bandwidth utilization of the memory bus, and resulting in a corresponding increase in contention for access to that memory resource, paragraph [20-25]).

As to clam 6, DAVIS teaches the completion of the WER at the head of the work queue is reported to an application running on the host Processor (An insertion simply requires an advancement of the free queue pointer and modification of the tree structure to connect a PSCB 306 to the new session entry, paragraph [20-24]).

Claims 1-10, 13-22 should have been rejected under 103(a) under KWONG et al. (Pub. US 2007/0088871 A1) in view of DAVIS (Patent No.: US 11,416,294 B1) further in view of Sarkar (US 2009/0168786 A1).
As to clam 8, Kwong and Davie do not teach wherein the system is
comprised in one of the following: a network element, a disk controller; and an accelerator device. However, Sarkar teaches wherein the system is comprised in one of the following: a network element, a disk controller; and an accelerator device (Each of network elements 120 may include a data transfer device, such as a gateway, a router, a switch (e.g., an asynchronous transfer mode (ATM) switch), a firewall, a network interface card (NIC), a hub, a bridge, a proxy server, an optical add-drop multiplexer (OADM), a line access multiplexer (LAM), a permanent or private virtual circuit (PVC), links provided between any of the aforementioned devices, or some other type of device that processes and/or transfers data, paragraphs 14-26).

As to claim 9, Sarkar teaches wherein the system is
comprised in a network element, and the network elernent comprises a network
interface card (NIC) (Each of network elements 120 may include a data transfer device, such as a gateway, a router, a switch (e.g., an asynchronous transfer mode (ATM) switch), a firewall, a network interface card (NIC), a hub, a bridge, a proxy server, an optical add-drop multiplexer (OADM), a line access multiplexer (LAM), a permanent or private virtual circuit (PVC), links provided between any of the aforementioned devices, or some other type of device that processes and/or transfers data, paragraphs 14-26).

As to claim 10, Sarkar teaches wherein the unit of work to be
carried out comprises a data transfer by the NIC over a hardware networking
medium (Each of network elements 120 may include a data transfer device, such as a gateway, a router, a switch (e.g., an asynchronous transfer mode (ATM) switch), a firewall, a network interface card (NIC), a hub, a bridge, a proxy server, an optical add-drop multiplexer (OADM), a line access multiplexer (LAM), a permanent or private virtual circuit (PVC), links provided between any of the aforementioned devices, or some other type of device that processes and/or transfers data, paragraphs 14-26).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined DAVIS’s teaching of the system is comprised in one of the following: a network element, a disk controller; and an accelerator device as taught by Sakar  to provide a capable of establishing an end-to-end path between user device  and service provider thereby, improve data transfer between devices.


Claim 1 of the instant application should have been rejected under 101 based on Statutory Double Patenting over claim 1+6 of US Patent 11055130. 
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101 ) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1+6 of prior U.S. Patent No. 11,055,130. This is a statutory double patenting rejection.
 
Instant Application
Patent 11,055,130
1. A system comprising: 
1. A system comprising: 
 
 
a memory; and 
6. The system according to claim 1 and wherein the system comprises the memory.
 
 
queue handling logic, the queue handling logic comprising communication hardware for communicating with the memory, 
queue handling logic, the queue handling logic comprising communication hardware for communicating with a memory, 
wherein the memory is configured to hold a work control structure (WCS) having a plurality of work control records (WCRs) the WCS being configured in a first-in-first-out manner having a head and a tail, each WCR of the plurality of work control records comprising: 
wherein the memory is configured to hold a work control structure (WCS) having a plurality of work control records (WCRs) the WCS being configured in a first-in-first-out manner having a head and a tail, each WCR of the plurality of work control records comprising: 
a work specifying field defining a unit of work to be carried out; and 
a work specifying field defining a unit of work to be carried out; and 
a completion indicator indicating whether the unit of work to be carried out has been completed, and being initially set to indicate that the unit of work to be carried out has not been completed, and 
a completion indicator indicating whether the unit of work to be carried out has been completed, and being initially set to indicate that the unit of work to be carried out has not been completed, and 
the queue handling logic is configured, upon fetching a work request (WR) for execution, to push a specific WCR corresponding to said WR to the WCS via the communication hardware, and further configured to perform the following via the communication hardware: 
the queue handling logic is configured, upon fetching a work request (WR) for execution, to push a specific WCR corresponding to said WR to the WCS via the communication hardware, and further configured to perform the following via the communication hardware: 
A) to inspect the WCR at the head of the WCS; 
A) to inspect the WCR at the head of the WCS; 
B) when the completion indicator of the WCR at the head of the WCS indicates that the unit of work associated with the WCR at the head of the WCS has been completed: 
B) when the completion indicator of the WCR at the head of the WCS indicates that the unit of work associated with the WCR at the head of the WCS has been completed: 
to pop the WCR at the head of the WCS from the WCS; and 
to pop the WCR at the head of the WCS from the WCS; and 
to report completion of the WCR at the head of the WCS to a host processor external to the system; and 
to report completion of the WCR at the head of the WCS to a host processor external to the system; and 
C) to iteratively perform A, B, and C.
C) to iteratively perform A, B, and C.

 
 
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-24 should have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11055130 B2 (US app16/571,122).
 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 13 of the instant application, the following table compares claims 1-7 and 15 with patent “130”. The differences have been bolded.
Instant Application
(17/331657)
US Patent 11055130
(App 16/571,122)
1. A system comprising: 
a memory; and 
 
queue handling logic, the queue handling logic comprising communication hardware for communicating with the memory, wherein the memory is configured to hold a work control structure (WCS) having a plurality of work control records (WCRs) the WCS being configured in a first-in-first-out manner having a head and a tail, each WCR of the plurality of work control records comprising: 
 
a work specifying field defining a unit of work to be carried out; and 
 
a completion indicator indicating whether the unit of work to be carried out has been completed, and being initially set to indicate that the unit of work to be carried out has not been completed, and 
 
the queue handling logic is configured, upon fetching a work request (WR) for execution, to push a specific WCR corresponding to said WR to the WCS via the communication hardware, and further configured to perform the following via the communication hardware: 
 
A) to inspect the WCR at the head of the WCS; 
 
B) when the completion indicator of the WCR at the head of the WCS indicates that the unit of work associated with the WCR at the head of the WCS has been completed: 
 
to pop the WCR at the head of the WCS from the WCS; and 
 
to report completion of the WCR at the head of the WCS to a host processor external to the system; and 
 
C) to iteratively perform A, B, and C.
2. The system according to claim 1 and wherein the queue handling logic is also configured to insert a WCR at the tail of the WCS.  
 
3. The system according to claim 2 and wherein the queue handling logic is configured to insert a WCR at the tail of the WCS based, at least in part, on a request originating at the host processor.  
 
 
4. The system according to claim 1 and wherein at least one of said plurality of WCRs is allocated by the WCS from a global pool of WCRs.  
 
 
 
 
 
 
 
 
 
 
5. The system according to claim 1 and wherein the communication hardware comprises a bus.
 
 
 
13. A method comprising: 
providing a memory; 
 
providing queue handling logic, the queue handling logic comprising communication hardware for communicating with the memory, wherein the memory is configured to hold a work control structure (WCS) having a plurality of work control records (WCRs), the WCS being configured in a first-in-first-out manner having a head and a tail, each WCR of the plurality of work control records comprising: a work specifying field defining a unit of work to be carried out, and a completion indicator indicating whether the unit of work to be carried out has been completed, and being initially set to indicate that the unit of work to be carried out has not been completed; and 
 
performing the following in the queue handling logic: 
upon fetching a work request (WR) for execution, pushing a specific WCR corresponding to said WR to the WCS via the communication hardware; and 
 
performing the following via the communication hardware: 
A) inspecting the WCR at the head of the WCS; 
 
B) when the completion indicator of the WCR at the head of the WCS indicates that the unit of work associated with the WCR at the head of the WCS has been completed: popping the WCR at the head of the WCS from the WCS; and reporting completion of the WCR at the head of the WCS to a host processor external to the queue handling logic; and 
 
C) iteratively performing A, B, and C.
 
 
1. A system comprising: 
 
 
queue handling logic, the queue handling logic comprising communication hardware for communicating with a memory, wherein the memory is configured to hold a work control structure (WCS) having a plurality of work control records (WCRs) the WCS being configured in a first-in-first-out manner having a head and a tail, each WCR of the plurality of work control records comprising: 
 
a work specifying field defining a unit of work to be carried out; and 
 
a completion indicator indicating whether the unit of work to be carried out has been completed, and being initially set to indicate that the unit of work to be carried out has not been completed, and 
 
the queue handling logic is configured, upon fetching a work request (WR) for execution, to push a specific WCR corresponding to said WR to the WCS via the communication hardware, and further configured to perform the following via the communication hardware: 
 
A) to inspect the WCR at the head of the WCS; 
 
B) when the completion indicator of the WCR at the head of the WCS indicates that the unit of work associated with the WCR at the head of the WCS has been completed: 
 
to pop the WCR at the head of the WCS from the WCS; and 
 
to report completion of the WCR at the head of the WCS to a host processor external to the system; and 
 
C) to iteratively perform A, B, and C.
2. The system according to claim 1 and wherein the queue handling logic is also configured to insert a WCR at the tail of the WCS.  
 
3. The system according to claim 2 and wherein the queue handling logic is configured to insert a WCR at the tail of the WCS based, at least in part, on a request originating at the host processor.  
 
 
4. The system according to claim 1 and wherein at least one of said plurality of WCRs is allocated by the WCS from a global pool of WCRs.  
 
 
5. The system according to claim 1 and wherein the memory is external to the system.  
 
6. The system according to claim 1 and wherein the system comprises the memory. 
 
 
7. The system according to claim 1 and wherein the communication hardware comprises a bus.
 
 
 
15. A method comprising: 
 
 
in queue handling logic, the queue handling logic comprising communication hardware for communicating with a memory, wherein the memory is configured to hold a work control structure (WCS) having a plurality of work control records (WCRs), the WCS being configured in a first-in-first-out manner having a head and a tail, each WCR of the plurality of work control records comprising: a work specifying field defining a unit of work to be carried out; and a completion indicator indicating whether the unit of work to be carried out has been completed, and being initially set to indicate that the unit of work to be carried out has not been completed, 
 
performing the following: 
 
upon fetching a work request (WR) for execution, pushing a specific WCR corresponding to said WR to the WCS via the communication hardware; and 
 
performing the following via the communication hardware: 
A) inspecting the WCR at the head of the WCS; 
 
B) when the completion indicator of the WCR at the head of the WCS indicates that the unit of work associated with the WCR at the head of the WCS has been completed: popping the WCR at the head of the WCS from the WCS; and reporting completion of the WCR at the head of the WCS to a host processor external to the queue handling logic; and 
 
C) iteratively performing A, B, and C.
 
 


Allowable Subject Matter

Claims 7, 11, 12, 19, 23 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195